1
2
3
4
                                UNITED STATES DISTRICT COURT
5                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
6
      ANDERS COVERT,                                  Case No. C18-1697 RSM
7
8                           Plaintiff,                ORDER RE MOTION TO EXTEND TIME
                                                      TO FILE COMBINED JOINT STATUS
9                   vs.                               REPORT AND DISCOVERY PLAN
10    FIRST ADVANTAGE
11    BACKGROUND SERVICES
      CORPORATION,
12
                            Defendant.
13
14                                                   ORDER
15
16   Having reviewed the Plaintiff’s Motion to Extend Time To File Combined Joint Status Report

17   and Discovery Plan (Dkt. #6), the Court GRANTS Plaintiff’s Ex Parte Motion and extends the
     deadline until 30 days after Defendant’s Answer is made.
18
            Dated this 18th day of January 2019.
19
20
21
                                                   A
                                                   RICARDO S. MARTINEZ
22                                                 CHIEF UNITED STATES DISTRICT JUDGE

23
24
25
     ORDER RE MOTION TO EXTEND TIME TO FILE
26   COMBINED JOINT STATUS REPORT AND
     DISCOVERY PLAN
                                                                  Alexis I. Lehmann
                                                                  FRANCIS & MAILMAN, P.C.
                                                                  1600 Market Street, 25th Floor
                                                                  Philadelphia, PA 19103
                                                                  Telephone: (215) 735-8600
                                                                  (Admitted Pro Hac Vice)
